Exhibit 10.1

 



THIRD AMENDMENT

 

TO

 

ADVISORY AGREEMENT

 

AMONG

 

STRATEGIC REALTY TRUST, INC.

 

STRATEGIC REALTY OPERATING PARTNERSHIP, LP,

 

AND

 

SRT ADVISOR, LLC

 

THIS THIRD AMENDMENT TO THE ADVISORY AGREEMENT (“THIRD AMENDMENT”), dated as of
July 19, 2016 (the “Effective Date”) is entered into by and among Strategic
Realty Trust Inc., a Maryland corporation (the “Company”), Strategic Realty
Operating Partnership, LP, a Delaware limited partnership (the “Operating
Partnership”), and SRT Advisor, LLC, a Delaware limited liability company (the
“Advisor”). Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Advisory Agreement.

 



W I T N E S S E T H

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement dated as of August 10, 2013, which was amended
by that certain First Amendment to Advisory Agreement dated as of July 15, 2014,
and that Second Amendment to Advisory Agreement dated as of August 3, 2015 (as
amended by this Third Amendment , the “Advisory Agreement”) which by its terms
will expire on August 9, 2016; and

 

WHEREAS, the parties hereto desire to renew the Advisory Agreement for an
additional 12 months from August 10, 2016, on the terms and conditions set forth
below.

 



NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 



1.Term: The Advisory Agreement is hereby renewed for an additional term of
twelve months, beginning on August 10, 2016.

  

2.Except as specifically set forth above, the Advisory Agreement shall remain
unmodified, and in full force and effect.

 



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first above written.

 

 

Strategic Realty Trust, Inc.

 



By: /s/ Andrew Batinovich           Andrew Batinovich, President  

 

 

Strategic Realty Operating Partnership, L.P.

 

  By: Strategic Realty Trust, Inc.           Its General Partner           By:
/s/ Andrew Batinovich                 Andrew Batinovich, President  

 

 

SRT Advisor, LLC

 

  By: /s/ G. Lee Burns               G. Lee Burns, SVP          

 

 



 

 